DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Cheng et al., US PG Pub. 2018/0076095 A1; in view of Cheng et al., US Patent 9935014 B1 related nanosheet transistor; Cheng teaches forming a first nanosheet transistor (right transistor, fig. 1Q) device and a second nanosheet transistor (left transistor, fig. 1Q) device on a substrate (103a, fig. 1A); wherein forming the first nanosheet transistor (right transistor, fig. 1Q) comprises: forming a first inner spacer (114a, fig. 1D) having a first inner spacer (114a, fig. 1D) thickness dimension; and forming a first gate dielectric (106a, fig. 1B) wherein a portion of the first gate dielectric (106a, fig. 1B) comprises a first gate dielectric (106a, fig. 1B) thickness dimension, wherein the portion of the first gate dielectric (106a, fig. 1B) is positioned between the first inner spacer (114a, fig. 1D) and a first gate (108a, fig. 1B); wherein forming the second nanosheet transistor (left transistor, fig. 1Q) comprises: forming a second inner spacer (114b, fig. 1D) having a second inner spacer (114b, fig. 1D) thickness dimension; and forming a second gate dielectric (106b, fig. 1B) wherein a portion of the second gate dielectric (106b, fig. 1B) comprises a second gate dielectric (106b, fig. 1B) thickness dimension, wherein the portion of the second gate dielectric (106b, fig. 1B) is positioned between the second inner spacer (114b, fig. 1D) and a second gate (108b, fig. 1D); wherein: the first inner spacer (114a, fig. 1D) thickness dimension is equal to the second inner spacer (114b, fig. 1D) thickness dimension; the first gate dielectric (106a, fig. 1B) thickness dimension is equal the second gate dielectric (106b, fig. 1B) thickness dimension; the first inner spacer (114a, fig. 1D) thickness dimension combined with the first gate dielectric (106a, fig. 1B) thickness forming the second nanosheet transistor further comprises forming a second nanosheet channel positioned under the second inner spacer and the portion of the second gate dielectric; the method further comprises using a single source/drain (S/D) region formation process to: form a first S/D extension region in the first nanosheet channel; and form a second S/D extension region in the second nanosheet channel; and a thickness dimension of the first S/D extension region is substantially equal to a thickness dimension of the second S/D extension region, as recited in independent claim 1. 

Cheng teaches forming a first nanosheet transistor (right transistor, fig. 1Q) device and a second nanosheet transistor (left transistor, fig. 1Q) device on a substrate (103a, fig. 1A); wherein forming the first nanosheet transistor (right transistor, fig. 1Q) comprises: forming a first inner spacer (114a, fig. 1D) having a first inner spacer (114a, fig. 1D) thickness dimension; forming a first gate dielectric (106a, fig. 1B) wherein a portion of the first gate dielectric (106a, fig. 1B) comprises a first gate dielectric (106a, fig. 1B) thickness dimension; forming a first gate (108A, fig. 1B) adjacent the first gate dielectric (106a, fig. 1B), wherein the portion of the first gate dielectric (106a, fig. 1B) is between the first inner spacer (114a, fig. 1D) and the first gate (108a, 1B); and forming a first nanosheet channel (113A, fig. 1C) positioned under the first inner spacer (114a, fig. 1D), the portion of the first gate dielectric (106a, fig. 1B), and the first gate (108A, fig. 1B); wherein the first nanosheet channel (113A, fig. 1C) comprises a first S/D (120A, fig. 1L) extension region positioned under the first inner spacer (114a, fig. 1D) and the portion of the first gate dielectric (106a, fig. 1B); wherein the first nanosheet channel (113A, fig. 1C) comprises a first method further comprises using a single source/drain (S/D) region formation process to: form a first S/D extension region in the first nanosheet channel; and form a second S/D extension region in the second nanosheet channel; and a thickness dimension of the first S/D extension region is 

Cheng teaches a first nanosheet transistor (right transistor, fig. 1Q) device and a second nanosheet transistor (left transistor, fig. 1Q) device formed on the substrate (103a, fig. 1A); wherein the first nanosheet transistor (right transistor, fig. 1Q) comprises: a first inner spacer (114a, fig. 1D) having a first inner spacer (114a, fig. 1D) thickness dimension; and a first gate dielectric (106a, fig. 1B) wherein a portion of the first gate dielectric (106a, fig. 1B) comprises a first gate dielectric (106a, fig. 1B) thickness dimension wherein a portion of the first gate dielectric (106a, fig. 1B) is positioned between the first inner spacer (114a, fig. 1b) and a first gate (108a, fig. 1b); wherein the second nanosheet transistor (left transistor, fig. 1Q) comprises: a second inner spacer (114b, fig. 1D) having a second inner spacer (114b, fig. 1D) thickness dimension; and a second gate dielectric (106b, fig. 1B) wherein a portion of the second gate dielectric (106b, fig. 1B) comprises a second gate dielectric (106b, fig. 1B) thickness dimension, wherein the portion of the second gate dielectric (106b, fig. 1B) is positioned between the second inner spacer (114b, fig. 1D) and the second gate (108b, fig. 1D); wherein: the first inner spacer (114a, fig. 1D) thickness dimension is equal the second inner spacer (114b, fig. 1D) thickness dimension; the first gate dielectric (106a, fig. 1B) thickness dimension is equal the second gate dielectric (106b, fig. 1B) thickness dimension; the first inner spacer (114a, fig. 1D) thickness dimension combined with the first gate dielectric (106a, fig. 1B) thickness dimension defines a first combined thickness dimension; the second inner spacer (114b, fig. 1D) thickness dimension combined with the second gate dielectric (106b, fig. 1B) thickness dimension defines a second combined thickness dimension; and the first combined thickness dimension is substantially equal to the second combined thickness dimension. Cheng ‘014 discloses that the first inner spacer (508, fig. 12) thickness dimension is greater than the second inner spacer (510, fig. 12) thickness and first gate dielectric (thin region gate dielectric, fig. 12; column 6, lines 10-15) thickness dimension is less than the second gate dielectric (thick region gate dielectric, fig. 12; column 6, lines 10-15) thickness. However, neither Cheng reference teaches wherein: the first nanosheet transistor further comprises: a first nanosheet channel positioned under the first inner spacer and the portion of the first gate dielectric; and 8Docket No. YOR820170436US01 a first source/drain (S/D) extension region positioned under the first inner spacer and the portion 
Claims 3-9, 12-16, 19 and 20 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822